Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 6 is objected to because of an informality: the phrase “a dumbbell-like shaped” should be changed to “a dumbbell-like shape”.  Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the internal thread is by a cohesive contact. The wording is awkward and confusing. For purposes of examination, this limitation will be interpreted to mean “the internal thread is formed by a cohesive contact”.
	Claim 1 is directed to the structure of the threads when they are in “mutual thread fit”,  however, some structural limitations of claim 1 appear to be of the internal thread prior to being in thread fit, i.e. before the thread is deformed during engagement with the external thread. For example, claim 1 recites “a portion engagement with and contactable by the [external thread]”. Thus, it is confusing if the structure of the portion is before thread fit, or after thread fit with the external thread.
	Claim 6 recites a middle and two opposite ends. It is unclear if this is referring to the middle and ends introduced in claim 1.
Claim 7 recites the internal thread comprises any one of a triangular thread, a trapezoidal thread, a sawtooth thread, a rectangular thread and an arc thread. Due to the word “comprises” this is an open list of alternatives. Thus, it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05(h)(I). In addition, claim 1 requires the crest of the internal thread to be a conical surface. Thus, it is unclear how the crest can be conical, yet the internal thread can still be triangular, trapezoidal, rectangular, or an arc thread, wherein a sawtooth shape is generally considered to be a right-angled triangular shape. 
	Claim 10 recites the columnar nut body. It is unclear if this is referring to the columnar body of claim 1.
Claim 10 recites an outer surface. It is unclear if this is referring to the outer surface introduced in claim 1.
	Claims 2-5, 8, and 11-13 are rejected for depending from claim 1.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,432,682 (“McKewan”) in view of USPGPub No. 2013/0230364 (“Mori”).
Claim 1 recites a connection structure of an external thread in a form of a dumbbell-like shaped symmetrical bidirectional tapered external thread and an internal thread, wherein the internal thread and the dumbbell-like shaped symmetrical bidirectional tapered external thread are in mutual thread fit, wherein: the dumbbell-like shaped symmetrical bidirectional tapered external thread comprises at least one unit segment that comprises a helical symmetrical bidirectional truncated cone body having a cross-sectional shape that is small in middle and large in two opposite ends; the dumbbell-like shaped symmetrical bidirectional tapered external thread is provided on an outer surface of a columnar body; the internal thread is comprises a toothed body arranged in a helical form provided on an inner surface of a cylindrical body. McKewan teaches an external thread and internal thread in mutual thread fit (figs. 1-4, col. 1 lines 5-12). McKewan teaches that, when interpreting adjacent crests as ends of a single thread, the external thread to have a dumbbell like shape with a smaller diameter middle and larger diameter ends, and wherein the internal thread delimits a hole (figs. 2-4). In addition, the external thread is provided on the outer surface of a bolt wherein the flanks define truncated cone bodies, and the internal thread is on the inner surface of a cylindrical body (figs. 2-4, col. 1 lines 30-43). 
In the embodiment disclosed in McKewan, the external thread comprises asymmetric flanks and the internal thread comprises symmetric flanks so that a clearance between the following flanks 21/27 is provided (figs. 2-4, col. 1 line 52 – col. 3 line 19). Thus, McKewan fails to explicitly teach the flanks of the external thread being symmetrical, wherein a left taper is formed on a left conical surface of the helical symmetrical bidirectional truncated cone body of the dumbbell-like shaped symmetrical bidirectional tapered external thread and corresponds to a first taper angle, and a right taper is formed on a right conical surface of the helical symmetrical bidirectional truncated cone body of the dumbbell-like shaped symmetrical bidirectional tapered external thread and corresponds to a second taper angle; the left taper and the right taper have opposite directions, and the first taper angle and the second taper angle are identical or substantially identical. This would have been obvious in view of a separate teaching of McKewan and Mori.
McKewan teaches to change the angle of one of the following flanks to provide a clearance therebetween (col. 1 lines 5-13). While the drawings illustrate the following flank on the external thread is changed, McKewan teaches that the threads can be reversed, i.e. following flank on the internal thread can be changed instead (Abstract). In addition, Mori teaches that it is predictable that reversing the internal and external threads will provide the same benefit/outcome, i.e. providing a clearance between the following flanks and allowing the conic crest portion 17 on the internal thread to deform upon engagement with the corresponding surface of the external thread. Mori also teaches a male and female thread connection wherein one of the threads comprises a portion at a crest thereof that is configured to be deformed upon engaging with the opposite thread (figs. 1-3, para. [0052]). Mori teaches that the portion at the crest that is configured to be deformed can be on the male or female thread (figs. 2-3, paras. [0026], [0052] & [0071]).
 Thus, it would be obvious to merely reverse the external and internal threads of McKewan such that the internal thread comprises the asymmetric flanks with a conic surface at the crest configured to be deformed, and the external thread comprises the symmetric thread (MPEP 2144.04(VI)(A) also states that mere reversal of parts is obvious).
Claim 1 also recites the tooth body of the internal thread comprising a portion engageable with and contactable by the dumbbell-like shaped symmetrical bidirectional tapered external thread such that the portion of the toothed body of the internal thread is by a cohesive contact applied thereon by the dumbbell-like shaped symmetrical bidirectional tapered external thread so as to assimilate in shape to the dumbbell-like shaped symmetrical bidirectional tapered external thread; the portion of the toothed body of the internal thread that is engageable with and contactable by the dumbbell-like shaped symmetrical bidirectional tapered external thread is set in the helical form at a cusp of the toothed body distant from the inner surface of the cylindrical body, and the helical form of the portion of the toothed body of the internal thread is assimilated by the dumbbell-like shaped symmetrical bidirectional external thread such that the helical form of the portion of the toothed body of the internal thread forms, partly, a tapered hole, wherein the taper hole comprises a conical surface formed on the portion of the toothed body of the internal thread through the assimilation by the helical symmetrical bidirectional truncated cone body of the dumbbell- like shaped symmetrical bidirectional tapered external thread and wherein the conical surface of the tapered hole of the internal thread and one of the left and right conical surfaces of the truncated cone body of the dumbbell-like shaped symmetrical bidirectional tapered external thread bear each other, wherein the dumbbell-like shaped symmetrical bidirectional tapered external thread is rotatable relative to the internal thread in a predetermined direction to increase the conical surface formed on the portion of the toothed body of the internal thread to have the dumbbell-like shaped symmetrical bidirectional tapered external thread and the internal thread securely and tightly fit together. As detailed above, the internal thread of McKewan et al. comprises the conic portion 17 at a cusp of the internal thread, between two converging flanks, that is configured to deform upon contact with the external thread (McKewan, figs. 2-4, col. 2 lines 9-41). In addition, the crest portion 17 on the internal thread is a conical surface that delimits a tapered hole within the nut, wherein the length of the conical surface is increased due to assimilation with one of the flanks of the external thread (McKewan, figs. 2-4, col. 2 lines 9-41). As detailed above, the length of the conical surface increases until the steeper flank of the internal thread contacts the flank of the external thread, thus, increasing the load on the crest portion to provide better vibration resistance (figs. 2-4, col. 2 lines 9-41).
Claim 8 recites the internal thread and the dumbbell-like shaped symmetrical bidirectional tapered external thread jointly form a thread pair; and the thread pair comprises a plurality of cone pairs; and each of the plurality of cone pairs is formed by the helical bidirectional truncated cone body and the helical form of the toothed body of the internal thread that forms the tapered hole in mutual fit. As illustrated in fig. 2-4 of McKewan, the conical surfaces of the external thread delimit truncated cones that are paired with conical surfaces of the internal thread, which also delimit truncated cones.
Claim 10 recites the columnar nut body is solid or hollow, comprising a main body in the form of one of a cylindrical body and a non-cylindrical objects having an outer surface on which the dumbbell-like shaped symmetrical bidirectional tapered external thread is formed. McKewan teaches the external thread being on the outer surface a solid cylindrical body (fig. 1).
Claim 11 recites the first taper angle is greater than 0 and smaller than 53, and the second taper angle is greater than 0 and smaller than 53. McKewan teaches the flanks of the symmetric thread to have an angle of 30 degrees with respect to a line normal to a central axis of the bolt and passing through a crest of the thread (col. 1 line 62 – col. 2 line 8).
Claim 12 recites the first taper angle is greater than or equal to 53 and smaller than 180, and the second taper angle is greater than or equal to 53 and smaller than 180. McKewan teaches the flanks of the symmetric thread to have an angle of 30 degrees with respect to a line normal to a central axis of the bolt and passing through a crest of the thread (col. 1 line 62 – col. 2 line 8). Thus, the angle of the flanks with respect to the central axis of the bolt will be 60 degrees.
Claim 13 recites the first taper angle is greater than 20 and smaller than 40, and the second taper angle is greater than 20 and smaller than 40. McKewan teaches the flanks of the symmetric thread to have an angle of 30 degrees with respect to a line normal to a central axis of the bolt and passing through a crest of the thread (col. 1 line 62 – col. 2 line 8).
Claims 1-2, 4-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2015/0050102 (“Lu”) in view of McKewan.
Claim 1 recites a connection structure of an external thread in a form of a dumbbell-like shaped symmetrical bidirectional tapered external thread and an internal thread, wherein the internal thread and the dumbbell-like shaped symmetrical bidirectional tapered external thread are in mutual thread fit, wherein: the dumbbell-like shaped symmetrical bidirectional tapered external thread comprises at least one unit segment that comprises a helical symmetrical bidirectional truncated cone body having a cross-sectional shape that is small in middle and large in two opposite ends; the dumbbell-like shaped symmetrical bidirectional tapered external thread is provided on an outer surface of a columnar body. Lu teaches an external thread and internal thread in mutual thread fit (figs. 2-4, para. [0004]). Lu teaches that, when interpreting adjacent crests as ends of a single thread, the external thread to have a dumbbell like shape with a smaller diameter middle and larger diameter ends (fig. 4). In addition, the external thread is provided on the outer surface of a bolt wherein the flanks define truncated cone bodies (fig. 4, para. [0024]). Lu teaches that one of the internal and external threads is symmetric and the other one is asymmetric (paras. [0025]-[0026]), and that the internal thread deforms when in thread fit (para. [0029]). However, Lu fails to explicitly teach the external thread being symmetric. This would have been obvious in view of a separate teaching of Lu.
Lu teaches that it is known for anti-loose modifications to be done on either the external thread or internal thread (para. [0002]). In addition, applying the anti-loose modification of Lu, i.e. making the external thread asymmetric, to the internal thread would provide the same anti-loose effect because the forces acting on the flanks would be the same and also lead to the less rigid material being deformed. Thus, it would be obvious to merely reverse the flank angles of Lu such that the external thread comprises the symmetric thread and the internal thread comprises the asymmetric thread (MPEP 2144.04(VI)(A) also states that mere reversal of parts is obvious).
Claim 1 also recites the internal thread is comprises a toothed body arranged in a helical form provided on an inner surface of a cylindrical body. Lu teaches the internal thread on the inner surface of a cylindrical nut (figs. 2-4, para. [0026]).
Claim 1 further recites a left taper is formed on a left conical surface of the helical symmetrical bidirectional truncated cone body of the dumbbell-like shaped symmetrical bidirectional tapered external thread and corresponds to a first taper angle, and a right taper is formed on a right conical surface of the helical symmetrical bidirectional truncated cone body of the dumbbell-like shaped symmetrical bidirectional tapered external thread and corresponds to a second taper angle; the left taper and the right taper have opposite directions, and the first taper angle and the second taper angle are identical or substantially identical. As described above, the external thread comprises symmetric flanks that have opposite directions and the same taper angles.
Lu fails to explicitly teach the tooth body of the internal thread comprising a portion engageable with and contactable by the dumbbell-like shaped symmetrical bidirectional tapered external thread such that the portion of the toothed body of the internal thread is by a cohesive contact applied thereon by the dumbbell-like shaped symmetrical bidirectional tapered external thread so as to assimilate in shape to the dumbbell-like shaped symmetrical bidirectional tapered external thread. However, this would have been obvious in view of McKewan.
McKewan is also directed to threads with the purpose of reducing the effects of vibration. McKewan teaches one thread to have symmetrical flanks 25 & 27 and the other thread to have asymmetrical flanks 19 & 21 (col. 1 lines 62-67), wherein flank 21 has a steeper angle than flank 27 such that a clearance is provided (fig. 3). McKewan teaches that to form the asymmetric thread, either of the following flanks of the internal or external thread can be modified to provide the clearance (Abstract). McKewan teaches that the asymmetric thread comprises a crest portion 17 parallel to the opposing following flank it is configured to contact (figs. 2 & 3, col. 2 lines 51-55). This allows the portion 17 to deform before flanks 21 & 27 contact each other, which keeps the load on portion 17 for optimum resistance to the effects of vibration.
In this case, both Lu and McKewan are directed to thread design to prevent loosening of the threads when subjected to vibrations, wherein one of the threads is configured to deform. Both Lu and McKewan teach one thread to have a first thread, which has symmetric flanks, and a second thread, which has asymmetric flanks. McKewan teaches that for optimum resistance to vibration, the load should be located at a crest portion of the second thread. To do this, the following flank of the second thread is modified to provide a clearance between it and the following flank of the first thread, and the second thread has a crest portion 17 with an angle equal to the flank angle of the first thread so that the crest portion gets deformed prior to the following flanks contacting. Thus, in order to keep more load at the crest of the asymmetric thread for optimum resistance to vibration, it would be obvious to modify the asymmetric thread of Lu such that the a clearance is formed between the following flanks, and, the internal thread comprises a crest portion as taught by McKewan with the same taper angle as the external following flank, such that the crest portion deforms along the extremal thread flank prior to the internal and external following flanks contacting. Given the teachings of McKewan, there is a reasonable expectation of success that this structure will increase the load on the crest portion and thereby provide better vibration resistance.
Claim 1 further recites the portion of the toothed body of the internal thread that is engageable with and contactable by the dumbbell-like shaped symmetrical bidirectional tapered external thread is set in the helical form at a cusp of the toothed body distant from the inner surface of the cylindrical body, and the helical form of the portion of the toothed body of the internal thread is assimilated by the dumbbell-like shaped symmetrical bidirectional external thread such that the helical form of the portion of the toothed body of the internal thread forms, partly, a tapered hole, wherein the taper hole comprises a conical surface formed on the portion of the toothed body of the internal thread through the assimilation by the helical symmetrical bidirectional truncated cone body of the dumbbell- like shaped symmetrical bidirectional tapered external thread and wherein the conical surface of the tapered hole of the internal thread and one of the left and right conical surfaces of the truncated cone body of the dumbbell-like shaped symmetrical bidirectional tapered external thread bear each other, wherein the dumbbell-like shaped symmetrical bidirectional tapered external thread is rotatable relative to the internal thread in a predetermined direction to increase the conical surface formed on the portion of the toothed body of the internal thread to have the dumbbell-like shaped symmetrical bidirectional tapered external thread and the internal thread securely and tightly fit together. As detailed above, the crest portion of the internal thread is distant from an inner surface of the cylindrical body. In addition, the crest portion is a conical surface that delimits a tapered hole, wherein the length of the conical surface is increased due to assimilation with one of the flanks of the external thread. As detailed above, the length of the conical surface increases until the steeper flank of the internal thread contacts the flank of the external thread, thus, increasing the load on the crest portion to provide better vibration resistance.
Claim 2 recites the dumbbell-like shaped symmetrical bidirectional tapered external thread comprises a first helical conical surface that defines the left conical surface of the helical symmetrical bidirectional truncated cone body, a second helical conical surface that defines the right conical surface of the helical symmetrical bidirectional truncated cone body. As illustrated in fig. 4 of Lu, the external threads form left and right conical surfaces. Lu et al. fail to explicitly teach the external thread defining an external helical line; a bidirectional helical conical surface is formed by the first helical conical surface of the helical symmetrical bidirectional truncated cone body and the second helical conical surface of the helical symmetrical bidirectional truncated cone body. However, this would have been obvious in view of McKewan.
McKewan teaches that the transition between surfaces of the threads, for example the transition between flanks, is angular (figs. 2-4).
In this case, both Lu and McKewan are directed to thread connections. McKewaan teaches that the transition between adjacent flanks and adjacent threads can angular. It would be predictable in view of McKewan that modifying the threads of Lu such that there are angular transitions between adjacent flanks and adjacent threads will provide a thread connection with suitable locking ability. Thus, it would be obvious to modify the threads of Lu et al. such that there is angular connections between the flanks and threads.
Given the above modification, Lu et al. teach an external helical line, which is interpreted as the helical line that connects the two conical surfaces, or, one of the ends of the threads that leads directly into the adjacent thread.
Claim 2 further recites a shape formed by the first helical conical surface of the helical symmetrical bidirectional truncated cone body and the second helical conical surface of the helical symmetrical bidirectional truncated cone body is the same as a shape of a helical outer flank of a rotating body, wherein the rotating body is formed by two hypotenuses of a right-angled trapezoid union being rotated around a right-angled side of the right-angled trapezoid union, and, at the same time, the right- angled trapezoid union axially moves at a constant speed along a central axis of the columnar body; wherein the right-angled trapezoid union is formed by oppositely jointing two symmetrical upper sides of two identical right-angled trapezoids; and the two right-trapezoids are coincident with the central axis of the columnar body. As illustrated in annotated fig. 4 of the Lu illustrated below, the shapes of the conical surfaces of both the internal and external threads have the recited shape given the above modification.

    PNG
    media_image1.png
    429
    360
    media_image1.png
    Greyscale

As illustrated above, after the above modification of making the transition between the flanks angular, each of the conical surfaces has a shape of the claimed trapezoid union. Further, since the threads are helical, the threads have a shape of the trapezoid union that moves axially along the central axis while rotating. 
Claim 4 recites when the right-angled trapezoid union rotates about the right-angled side of the right-angled trapezoid union for 360 at the constant speed, an axial movement distance of the right-angled trapezoid union is equal to a length of the sum of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union. As illustrated in figs. 4 of Lu, after modifying the transitions between the flanks and threads to be angular, the pitch is equal to a width of the thread since each thread leads directly into the next thread. Thus, a distance that the trapezoids move axially over one revolution is equal to the width of the thread, which is also equal to the sum of the lengths of the right-angled sides of the trapezoids as illustrated in annotated fig. 4 provided in the rejection to claim 2 above.
Claim 5 recites the left conical surface and the right conical surface of the dumbbell-like shaped symmetrical bidirectional tapered external thread, that are respectively defined by the first helical conical surface of the helical symmetrical bidirectional truncated cone body and the second helical conical surface of the helical symmetrical bidirectional truncated cone body, and the external helical line are all continuous helical surfaces or discontinuous helical surfaces; and the conical surface of the portion of the toothed body of the internal thread is a continuous helical surface or discontinuous helical surface. Lu teaches the threads to be continuously helical (figs. 1-2, para. [0004]).
Claim 6 recites the dumbbell-like shaped symmetrical bidirectional tapered external thread comprises a dumbbell-like shaped that is formed by oppositely jointing symmetrical upper sides of two identical truncated cone bodies at a middle of the dumbbell-like shape, wherein lower sides of the two truncated cone bodies are located at two opposite ends of the dumbbell-like shape and are respectively jointed with lower sides of the adjacent bidirectional truncated cone body bodies. As detailed in claim 2 above, it would be obvious to modify the threads of Lu et al. in view of McKewan such that the transition between flanks/threads are angular. Given this modification, and as illustrated in the annotated figure provided in claim 2 above, each of the external threads of Lu is formed by two conical surfaces that define truncated cone bodies. Further, since the external threads are symmetrical as detailed in the rejection to claim 1, upper sides of the truncated cones are joined in a middle of the thread, and lower sides of the truncated cones are joined with lower sides of adjacent threads.
Claim 7 recites the internal thread comprises any one of a triangular thread, a trapezoidal thread, a sawtooth thread, a rectangular thread and an arc thread. A generally triangular shape with a conical upper surface is a known tooth shape of certain saws. Thus, the shape of the teeth of Lu et al. reads on a sawtooth thread.
Claim 8 recites the internal thread and the dumbbell-like shaped symmetrical bidirectional tapered external thread jointly form a thread pair; and the thread pair comprises a plurality of cone pairs; and each of the plurality of cone pairs is formed by the helical bidirectional truncated cone body and the helical form of the toothed body of the internal thread that forms the tapered hole in mutual fit. As illustrated in fig. 4 of Lu, the conical surfaces of the external thread delimit truncated cones that are paired with conical surfaces of the internal thread, which also delimit truncated cones.
Claim 10 recites the columnar nut body is solid or hollow, comprising a main body in the form of one of a cylindrical body and a non-cylindrical objects having an outer surface on which the dumbbell-like shaped symmetrical bidirectional tapered external thread is formed. Lu teaches the external thread being on the outer surface a solid cylindrical body (fig. 4).
Claim 11 recites the first taper angle is greater than 0 and smaller than 53, and the second taper angle is greater than 0 and smaller than 53. Lu teaches each flank of the symmetric thread to have an angle of 30 degrees with respect to a line normal to a central axis of the bolt and passing through a crest of the thread (fig. 5, para. [0026]).
Claim 12 recites the first taper angle is greater than or equal to 53 and smaller than 180, and the second taper angle is greater than or equal to 53 and smaller than 180. Lu teaches each flank of the symmetric thread to have an angle of 30 degrees with respect to a line normal to a central axis of the bolt and passing through a crest of the thread (fig. 5, para. [0026]). Thus, the angle of the flanks with respect to the central axis of the bolt will be 60 degrees.
Claim 13 recites the first taper angle is greater than 20 and smaller than 40, and the second taper angle is greater than 20 and smaller than 40. Lu teaches each flank of the symmetric thread to have an angle of 30 degrees with respect to a line normal to a central axis of the bolt and passing through a crest of the thread (fig. 5, para. [0026]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. as applied to claim 2 above, and further in view of Ever Hardware Industrial Limited, What Is Screw Pitch? The Different of Lead and Pitch, available at https://everhardwarestore.com/screw-pitch-different-lead-pitch.html, Published May 26, 2017 (“NPL”).
Regarding claim 3, Lu et al. fail to explicitly teach when the right-angled trapezoid union rotates about the right-angled side of the right-angled trapezoid union for 360 at the constant speed, an axial movement distance of the right-angled trapezoid union is at least double a length of the sum of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union. However, this would have been obvious in view of NPL.
NPL is also directed to threaded fasteners. NPL teaches that while most threads are single-start that it is known to have double-start threads (page 1, wherein all references to NPL refer to the document submitted with the Office action mailed on October 22, 2021). With a double start thread, every time the screw body is rotated 360 degrees, it is advanced axially by the width of two ridges, i.e. the lead is equal to two times the pitch (pages 1-2).
In this case, both Lu et al. and NPL are directed to threaded fasteners. NPL teaches that it is predictable to use a double start thread wherein the lead is equal to twice the pitch. Thus, it would be obvious to modify the internal and external threads of Lu et al. to be a double start thread such that the lead is doubled. Since Lu et al. teaches the lead being equal to the pitch (figs. 1, 2 & 4 of Lu, wherein the transitions between the flanks/threads have been modified to be angular), creating a double start thread would make the lead at least two times the pitch.
Given the above modification, since the lead of Lu et al. is doubled, the shape of a thread of Lu et al. would satisfy the limitation of when the right-angled trapezoid union rotates at a constant speed, an axial movement distance of the right-angled trapezoid union is at least double a length of the sum of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union. 

Response to Arguments
Applicant's arguments filed January 21, 2022 (“the remarks”) have been fully considered.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On pages 7-8 of the remarks, Applicant argues that one of skill in the art will appreciate that surface 42 is conical. The examiner agrees and has withdrawn the previous drawing objection. However, this interpretation makes claim 7 unclear as detailed in the 112b rejections above.
Regarding the prior art rejections, the examiner agrees that the amended claim language regarding the conical crest of the internal thread overcomes the previous prior art rejections.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”